Exhibit 99.02 Southern Company Financial Highlights (In Millions of Dollars Except Earnings Per Share) Three Months Ended September Year-to-Date September Consolidated Earnings–As Reported (See Notes) Traditional Operating Companies $ Southern Power 56 62 Total Parent Company and Other 0 0 Net Income–As Reported $ Basic Earnings Per Share $ Average Shares Outstanding (in millions) End of Period Shares Outstanding (in millions) Notes - For the three months and nine months ended September 30, 2011 and 2010, dilution does not change basic earnings per share by more than 1 cent and is not material. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
